Citation Nr: 1703828	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  08-27 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD) prior to April 20, 2010. 

2.  Entitlement to an evaluation in excess of 50 percent for service-connected PTSD on or after April 20, 2010.

3.  Entitlement to an evaluation in excess of 20 percent for spondylosis, cervical spine.

4.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease, right wrist. 

5.  Entitlement to an initial evaluation in excess of 10 percent for degenerative changes of the lumbar spine.

6.  Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the right knee. 



7.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	John R. Worman, Attorney



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel



INTRODUCTION


The Veteran served on active duty in the United States Army from January 1969 to April 1992.  His awards and decorations include the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2005 and June 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

During the pendency of the appeal, in an October 2010 rating decision, the RO increased the disability rating for the Veteran's PTSD from 10 to 50 percent, effective from April 20, 2010.   Because the increased evaluation does not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39   (1993).

In July 2011, the Board remanded the case for further development.  The case has since been returned for further appellate consideration. 

The Board notes that in a rating decision issued in August 2014, the RO denied the Veteran entitlement to a TDIU.  Subsequently, he filed a Notice of Disagreement (NOD) with that decision in June 2015 and a Statement of the Case (SOC) was issued in November 2015. 

It is now well settled that "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities."  Rice v. Shinseki, 22 Vet.App. 447, 453 (2009).  In this case, the Veteran filed his NOD concerning the disability rating assigned for his service-connected PTSD in March 2008.  Hence, when the RO issued its rating decision regarding the issue of entitlement to a TDIU, the matter was already in appellate status, rendering this a situation where the appellant raised an additional issue while his original claim was on appeal.  As the Board is required to address all issues reasonably raised by the claimant, or the evidence of record, the Board will exercise jurisdiction over the issue of the Veteran's entitlement to a TDIU.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Virtual VA contains additional VA treatment records that were reviewed by the RO.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

With regard to the claim for an increased evaluation for PTSD, the Veteran was last afforded a VA examination in April 2014.  A review of the Veteran's VA treatment reports since then reflects that he has reported that his PTSD symptoms have worsened; he also reported occasional suicidal ideation.  See September 2014 VA treatment report.  In addition, the Veteran contacted the VA National Suicide Prevention Hotline and stated that his concerns were suicidal thoughts, his benefits, and his PTSD symptoms.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Snuffer v. Gober, 10 Vet. App. 400   (1997); Caffrey v. Brown, 6 Vet. App. 377  (1994).  Thus, as the record indicates a potential worsening of the Veteran's PTSD since his last examination, and the last examination was almost three years ago, a new examination should be obtained on remand.  

With regard to the claims for increased evaluations for the Veteran's cervical spine, lumbar spine, right wrist, and right knee, the Board notes that he was last afforded VA examinations in April 2014.  However, there are insufficient findings in the examination reports needed to properly evaluate the disabilities.  The Court recently held that the joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 2016 WL 3591858, No. 13-3238, (Vet. App. July 5, 2016).  Moreover, a December 2014 VA treatment report noted that the Veteran experienced decreased activities of daily living due to chronic low back pain and bilateral knee degenerative joint disease.   On review, the Board finds that updated examinations and VA treatment records would assist in ascertaining the current severity and manifestations of the Veteran's service-connected disabilities in this case.

As noted above, the Board finds that it has jurisdiction over the issue of the Veteran's entitlement to a TDIU.  As the increased evaluations on appeal may impact the Veteran's entitlement to a TDIU, as well as the need for additional development, the Board finds that a remand is necessary prior to a final adjudication of the issue of the Veteran's entitlement to a TDIU.  

The Board also finds that the Veteran should undergo a social and industrial survey to assist the Board in determining the effect of his service-connected disabilities on his ability to work.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (holding that in a TDIU case, VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities); but see Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (clarifying that the need for a combined-effects medical examination report or opinion in a TDIU case is to be determined on a case-by-case basis and depends on the evidence of record at the time of decision by the RO or the Board).  In this regard, the Board notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib, 733 F.3d at 1354.  However, medical examiners are responsible for providing a full description of the effects of the disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Floore, 26 Vet. App. at 381.  On remand, the AOJ should obtain a social and industrial survey to address the combined impact of the Veteran's service-connected disabilities on his employability.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his PTSD, cervical spine, lumbar spine, right wrist, and right knee disabilities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.  

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected PTSD.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating PTSD under the rating criteria, including the frequency, severity, and duration of such symptoms, and discuss the level of social and occupational impairment attributable to the disability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the Veteran should be afforded a VA medical examination to ascertain the current severity and manifestations of his service-connected spondylosis of the cervical spine and degenerative changes of the lumbar spine.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's cervical spine and lumbar spine disabilities under the rating criteria.  In particular, the examiner should provide the range of motion of the cervical spine and lumbar spine in degrees and state whether there is any form of ankyloses. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

The examiner should provide the range of motion in degrees for the Veteran's cervical spine and the lumbar spine and the opposing undamaged joints if applicable.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, the Veteran should be afforded a VA medical examination to ascertain the current severity and manifestations of his service-connected degenerative joint disease of the right wrist.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

The examiner should report all signs and symptoms necessary for rating the Veteran's right wrist disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and state whether there is any form of ankylosis or equivalent functional impairment.  He or she should also identify an impairment of the radius and ulna, including any malunion or nonunion.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors. 

The examiner should provide the range of motion in degrees for the Veteran's right wrist and the opposing undamaged joint if applicable.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

5.  After completing the foregoing development, the Veteran should be afforded a VA medical examination to ascertain the current severity and manifestations of his service-connected degenerative arthritis of the right knee.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

The examiner should report all signs and symptoms necessary for rating the disability.  In particular, the examiner should indicate whether there is any ankyloses; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion to the joint; or, symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).  The examiner should further address whether there is any additional functional impairment during flare-ups or upon repetitive motion.

The examiner should provide the range of motion in degrees for the Veteran's right knee and the opposing undamaged joint if applicable.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

6.  The AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel.  The ultimate purpose of the VA social and industrial survey is to assist the Board in ascertaining the impact of the Veteran's service-connected disabilities on his ability to work. 

The social worker is requested to:

(a) Describe the Veteran's employment history.

(b) Elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity. 

(c) Provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities on his daily activities, to include his employability, taking into consideration his level of education, any special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

A written copy of the report should be associated with the claims folder.

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received.  If the benefits sought are not granted, the Veteran and his representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




